UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4544


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHANNON HAY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.   James P. Jones, Chief
District Judge. (2:05-cr-00015-JPJ-PMS-1)


Submitted:    March 17, 2009                 Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Christine Madeleine Spurell,
Research   and   Writing  Attorney,  Abingdon,   Virginia,  for
Appellant. Julia C. Dudley, Acting United States Attorney,
Zachary T. Lee, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shannon Hay appeals from the eighteen-month sentence

imposed   after     he    was   found    in   violation    of    the      terms    and

conditions    of    his   supervised     release.      Finding       no   error,   we

affirm.

           Hay received a sentence of eighteen months, at the

lowest end of the 18 to 24 month Sentencing Guidelines range,

after he was found to have sold narcotics to a confidential

informant.    Hay    argues     that    the   court    gave     an    insufficient

statement of reasons for the sentence and should have imposed a

sentence below the Guidelines range.                This court will affirm a

sentence imposed following revocation of supervised release if

it is within the prescribed statutory range and is not plainly

unreasonable.       United States v. Crudup, 461 F.3d 433, 437-39

(4th Cir. 2006).

             The court correctly calculated the Guidelines range.

Upon a finding of a Grade A violation, and criminal history

category of II, the range was 18-24 months.                   Implicit from the

record is the district court’s consideration of the 18 U.S.C.

§ 3553(a) (2006) factors.              See United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006) (court need not “robotically tick

through § 3553(a)’s every subsection.”).                  Both parties argued

for the sentence they deemed appropriate.               Because there was no

procedural or substantive error, Hay’s sentence, which was at

                                         2
the bottom of the calculated range was not plainly unreasonable.

Therefore the district court did not abuse its discretion in

imposing the sentence.

            Accordingly, we affirm the judgment.                 We deny Hay’s

counsel’s      motion   to    withdraw    as    counsel    and   to    substitute

counsel.    We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented    in   the    materials

before   the    court   and    argument      would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                         3